PER CURIAM:
Billy D. Cooper, a federal prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cooper v. O’Brien, 2014 WL 713285, No. 5:13-cv-00077-FPS-JES (N.D.W.Va. Feb. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*104fore this court and argument would not aid the decisional process.

AFFIRMED.